DETAILED ACTION
	This action is responsive to applicant’s communication filed 09/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 12-18 are rejected under 35 U.S.C. 112(b).
	Claims 1-18 are rejected under 35 U.S.C. 103.
	Claims 19-21 are cancelled.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendments to the claims.

	Regarding the rejections of claims 12-18 under 35 U.S.C. 112(b), applicant states that the amendments to the claims address the rejections. The examiner respectfully disagrees. Mere removal of the word “configured” from the limitations being interpreted under 35 U.S.C. 112(f) does not change their interpretation. The limitations still recite generic placeholders (i.e. “collector”, “comparator”, “identifier”) followed by functional language (i.e. “collect”, “compare”, “identify”) that are not modified by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a first factor of authentication collector to collect” in claim 12.
“a second factor of authentication collector to collect” in claim 12.
“a comparator to compare” in claim 18.
“an identifier to identify” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a first factor of authentication collector to collect” and “a second factor of authentication collector to collect” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figure 6 and Paragraph 0055 directly use the terms “a first factor of authentication collector” and “a second factor of authentication collector”; however, neither the description nor the drawing provide the corresponding structure of the collectors. While computer hardware is discussed in Paragraph 0057 and various algorithms are discussed in Paragraphs 0029-0053 for providing a virtual keyboard to enter data and measure acceleration 
Additionally, claim 18 recites the limitations “a comparator to compare” and “an identifier to identify”, which also invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs 0008 and 0029 discuss functions of comparing and identifying; however, they merely repeat claim language and do not provide the corresponding structure for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tea (EP 3,163,402 A1) in view of Turgeman (US 2017/0032114 A1) and further in view of Bradski (US 2016/0358181 A1).

Regarding Claim 1, Tea teaches a method of authenticating for a virtual reality (VR) system using a plurality of factors of authentication, the method comprising: (“the invention aims at a hands-free, secure two-factor authentication using a Secure Element / SIM card.” Paragraph 0009. A password is entered using head gestures and the user is authenticated with the password and a two-factor Secure Element.)
collecting a password entered into a virtual keyboard for a first factor of the plurality of factors of authentication, (“The inputted information by the user may advantageously comprise a password, in particular a PIN. Accordingly, the user of the mobile device is adapted to authenticate himself” Paragraphs 0015-0016. A virtual keyboard, such as the embodiment shown in Figure 2, is displayed on the display of a VR headset. The user can enter an authentication password or PIN using the keyboard by directing their head toward the appropriate selectable keys.)
wherein the password is entered by a user selecting a series of data including numbers, letters, or images on the virtual keyboard displayed on a display of the VR system; (“The authentication is performed by displaying, on the display of the virtual reality device, in particular on the display of the mobile device, a plurality of numbers, in particular the numbers from "0 to 9". The numbers construe selectable elements 20. The user may input information by pointing his head towards the location of one 21 of the selectable elements 20.” Paragraph 0026. See Figure 2: selectable characters, such as the numbers 0-9, are displayed on the display of a VR headset, such as the headset shown in Figure 1 and described in Paragraph 0023.)
Tea does not teach and collecting a biometric fingerprint from movements of the VR system for a second factor of the plurality of factors of authentication.
However, Turgeman, which is directed to user authentication using biometric modalities (Paragraph 0038), including motion gestures in a virtual or augmented reality context (Paragraphs 0042, 0051-52), teaches and collecting a biometric fingerprint from movements of the VR system for a second factor of the plurality of factors of authentication (“may capture touch data as well as acceleration/orientation data, which biometric trait indicative of the user who is currently creating the profile, or who is otherwise believed to be a genuine user (e.g., based on password entry and/or responses to security questions or other challenge-response mechanisms)” Paragraph 0076. Also see Paragraphs 0066-67: specific behavioral traits (biometric fingerprint) while a user operates a device are extracted from acceleration data measured during a motion gesture. See Figure 5 “capture motion/ gesture data” and Paragraphs 0078-79.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user performing head gestures for entering a password using a virtual reality keyboard taught by Tea by incorporating the method of authenticating a user based on a biometric identification obtained from acceleration data measured while a user performs a motion gesture as taught by Turgeman. Since Tea (Paragraph 0018) teaches that the virtual reality device should have an accelerometer to analyze pointing movements, and Turgeman (Paragraphs 0042, 0051-52) teaches obtaining acceleration data from motion gestures, the combination would yield predictable results. As taught by Turgeman (Paragraph 0146), using acceleration data to authenticate a user has various advantages, including reducing fraud attempts, increasing the reliability of biometric content, and reducing power consumption since accelerometers and gyroscopes are less power-consuming than other biometric authentication methods.
While Turgeman teaches extracting a user-specific biometric trait from motion data (Paragraphs 0078-79), Tea in view of Turgeman does not teach wherein the biometric fingerprint is collected from detecting head gestures of the user including at least one of head movements, eye movements, and eye gazes using the VR system.
However, Bradski, which is directed to biometric authentication based on eye tracking, teaches wherein the biometric fingerprint is collected from detecting head gestures of the user including at least one of head movements, eye movements, and eye gazes using the VR system. (“based on the user -identification protocol, biometric data may be captured. For example, if the user-identification protocol is an eye test to detect a known pattern, the AR device 62 may track the user's eye movement through one or more eye tracking cameras. The captured movement may be correlated with the "password" or signature eye movement to determine if the user is verified.” Paragraph 0088. A biometric fingerprint of a user is collected by tracking the user’s eye movements within a field of view of an AR display using cameras. The tracked eye movements are compared to a known template pattern, and it is determined whether the detected eye movements are within an expected threshold. Also see Paragraphs 0094-96 and Figures 8A-8B, which describe the procedure for tracking the eye movements or gaze of the user in the AR display.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the entering of a password into a virtual reality keyboard while extracting a user-specific trait from motion data taught by Tea in view of Turgeman by extracting a biometric fingerprint of the user from eye movement data detected within the VR system as taught by Bradski. Since Bradski also teaches authenticating a user within an artificial reality environment, the combination would have yielded predictable results. As taught by Turgeman (Paragraphs 0066-67), since 

Regarding Claim 2, Tea in view of Turgeman and Bradski further teaches wherein the VR system is a head-mounted display (HMD) (Tea, “According to the invention a method for authenticating a user comprises the mounting of a virtual reality device on the head of a user,” Paragraph 0011. See Figure 1 and Paragraph 0022.)

Regarding Claim 3, Tea in view of Turgeman and Bradski further teaches further comprising displaying the virtual keyboard on a half sphere in a fixed position within the half sphere (Tea, “Together with a suitable application on the mobile device, in particular the smartphone, the fixture 12 enables a user using the stereoscopy technique to create or enhance the illusion of depth in an image by means of stereopsis for binocular vision.” Paragraph 0023. “By arranging the elements in either a rectangular fashion or a circular fashion, it is possible to start out in the middle of the rectangle or the circle and then move the head of the user towards one of the edges of the rectangle or the edge of the circle.” Paragraph 0017. See Figure 2: The virtual keyboard is 

Regarding Claim 4, Tea in view of Turgeman and Bradski further teaches wherein the virtual keyboard is arranged as a random display of at least ten keys on the half sphere (Tea, “In order to increase the safety of the input of information, the order of the displayed numbers may be randomized (Fig. 3).” Paragraph 0027. See Figure 3, which shows a random arrangement of ten keys.)

Regarding Claim 5, Tea in view of Turgeman and Bradski further teaches wherein the password is entered by gazing in a direction of a button on the virtual keyboard to select the button (Tea, “The user may input information by pointing his head towards the location of one 21 of the selectable elements 20. As shown, for instance in Fig. 2 and 3, the user will, for instance, point his head by turning rightwards and rest in the rightward position for predetermined amount of time, in order to select the number 4 (Fig. 2) or 3 (Fig. 3).” Paragraph 0026.)

Regarding Claim 10, Tea in view of Turgeman and Bradski further teaches comparing the collected biometric fingerprint to fingerprints in a fingerprint database; and identifying the user when a fingerprint match is made (Turgeman, “Comparison operations may be used to determine whether sufficient similarity is detected. For example, if the reference sample was captured when the device exhibits a rotation Paragraphs 0078-83: a user is authenticated when a match is made between a user-specific trait and the correlated motion data. Also see Paragraph 0092: subsequent data from user inputs are compared to a template model corresponding to a genuine user.)

Regarding Claim 11, Tea in view of Turgeman and Bradski further teaches wherein the fingerprint match means that a similarity of the collected biometric fingerprint and a reference fingerprint of the fingerprint match are within a defined boundary (Turgeman, “Additionally or alternatively, a Range of values may be used to determine similarity or sufficient similarity; such as, for example, the device may be configured to accept as "sufficiently similar" a contemporary counter-clockwise rotation in the range of 75 to 95 degrees (namely, plus or minus ten degrees relative to the Reference value). Other suitable methods may be used to determine sufficient similarity Paragraph 0092: a score is generated to determine whether captured data matches a user template, and the score should be above a certain threshold.)

Regarding Claim 12, Tea teaches a system of authenticating for a virtual reality (VR) system using a plurality of factors of authentication, the system comprising: (“the invention aims at a hands-free, secure two-factor authentication using a Secure Element / SIM card.” Paragraph 0009. A password is entered using head gestures and the user is authenticated with the password and a two-factor Secure Element.)
a first factor of authentication collector to collect a password entered into a virtual keyboard (“The inputted information by the user may advantageously comprise a password, in particular a PIN. Accordingly, the user of the mobile device is adapted to authenticate himself” Paragraphs 0015-0016. A virtual keyboard, such as the embodiment shown in Figure 2, is displayed on the display of a VR headset. The user can enter an authentication password or PIN using the keyboard by directing their head toward the appropriate selectable keys.)
wherein the password is entered by a user selecting a series of data including numbers or images on the virtual keyboard displayed on a display of the VR system; (“The authentication is performed by displaying, on the display of the virtual reality device, in particular on the display of the mobile device, a plurality of numbers, in particular the numbers from "0 to 9". The numbers construe selectable elements 20. The user may input information by pointing his head towards the location of one 21 of 
Tea does not teach and a second factor of authentication collector to collect a biometric fingerprint from movements of the VR system.
However, Turgeman, which is directed to user authentication using biometric modalities (Paragraph 0038), including motion gestures in a virtual or augmented reality context (Paragrphs 0042, 0051-52), teaches and a second factor of authentication collector to collect a biometric fingerprint from movements of the VR system (“may capture touch data as well as acceleration/orientation data, which may then be correlated in order to identify a biometric trait indicative of the user who is currently creating the profile, or who is otherwise believed to be a genuine user (e.g., based on password entry and/or responses to security questions or other challenge-response mechanisms)” Paragraph 0076. Also see Paragraphs 0066-67: specific behavioral traits (biometric fingerprint) while a user operates a device are extracted from acceleration data measured during a motion gesture. See Figure 5 “capture motion/ gesture data” and Paragraphs 0078-79.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user performing head gestures for entering a password using a virtual reality keyboard taught by Tea by incorporating the method of authenticating a user based on a biometric identification obtained from acceleration data measured while a user performs a motion gesture as taught by Turgeman. Since Tea (Paragraph 0018) teaches that the virtual reality device Turgeman (Paragraphs 0042, 0051-52) teaches obtaining acceleration data from motion gestures, the combination would yield predictable results. As taught by Turgeman (Paragraph 0146), using acceleration data to authenticate a user has various advantages, including reducing fraud attempts, increasing the reliability of biometric content, and reducing power consumption since accelerometers and gyroscopes are less power-consuming than other biometric authentication methods.
While Turgeman teaches extracting a user-specific biometric trait from motion data (Paragraphs 0078-79), Tea in view of Turgeman does not teach wherein the biometric fingerprint is collected from detecting head gestures of the user including at least one of head movements, eye movements, and eye gazes using the VR system.
However, Bradski, which is directed to biometric authentication based on eye tracking, teaches wherein the biometric fingerprint is collected from detecting head gestures of the user including at least one of head movements, eye movements, and eye gazes using the VR system. (“based on the user -identification protocol, biometric data may be captured. For example, if the user-identification protocol is an eye test to detect a known pattern, the AR device 62 may track the user's eye movement through one or more eye tracking cameras. The captured movement may be correlated with the "password" or signature eye movement to determine if the user is verified.” Paragraph 0088. A biometric fingerprint of a user is collected by tracking the user’s eye movements within a field of view of an AR display using cameras. The tracked eye movements are compared to a known template pattern, and it is determined whether the detected eye movements are within an expected threshold. Also see Paragraphs 0094-96 and 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the entering of a password into a virtual reality keyboard while extracting a user-specific trait from motion data taught by Tea in view of Turgeman by extracting a biometric fingerprint of the user from eye movement data detected within the VR system as taught by Bradski. Since Bradski also teaches authenticating a user within an artificial reality environment, the combination would have yielded predictable results. As taught by Turgeman (Paragraphs 0066-67), since individuals exhibit different behavioral traits while executing gestures that can be detected using motion (i.e. acceleration) data, it would have been obvious to detect these traits based on the head or eye movements of a user performing an authentication input in a VR system that measures such motion data. Furthermore, such an implementation would improve the security of the VR or AR device. As taught by Bradski (Paragraph 0092), “while a password may be easily copied or stolen, it may be difficult to replicate eye movements or other physiological characteristics of other users, making it easier to identify non-authorized users of the AR device 62.”

Regarding Claim 13, Tea in view of Turgeman and Bradski further teaches wherein the VR system is a head-mounted display (HMD) (Tea, “According to the invention a method for authenticating a user comprises the mounting of a virtual reality device on the head of a user,” Paragraph 0011. See Figure 1 and Paragraph 0022.)

Tea in view of Turgeman and Bradski further teaches further comprising a projector configured to display the virtual keyboard on a half sphere in a fixed position within the half sphere (Tea, “Together with a suitable application on the mobile device, in particular the smartphone, the fixture 12 enables a user using the stereoscopy technique to create or enhance the illusion of depth in an image by means of stereopsis for binocular vision.” Paragraph 0023. “By arranging the elements in either a rectangular fashion or a circular fashion, it is possible to start out in the middle of the rectangle or the circle and then move the head of the user towards one of the edges of the rectangle or the edge of the circle.” Paragraph 0017. See Figure 2: The virtual keyboard is displayed in a fixed position on the edge of a display. Since the stereoscopic image includes an illusion of depth extending from the front of the user, they keyboard would be within a half sphere of the virtual reality display. The projector is a combination of lenses combined with a smart phone to create a stereoscopic image.)

Regarding Claim 15, Tea in view of Turgeman and Bradski further teaches wherein the virtual keyboard is arranged as a random display of at least ten keys on the half sphere (Tea, “In order to increase the safety of the input of information, the order of the displayed numbers may be randomized (Fig. 3).” Paragraph 0027. See Figure 3, which shows a random arrangement of ten keys.)

Regarding Claim 18, Tea in view of Turgeman and Bradski further teaches a comparator to compare the collected biometric fingerprint to fingerprints in a fingerprint database; and an identifier to identify the user when a fingerprint match is made Turgeman, “Comparison operations may be used to determine whether sufficient similarity is detected. For example, if the reference sample was captured when the device exhibits a rotation counter-clockwise of 85 degrees; and a fresh sample is captured when the device exhibits a rotation counter-clockwise of 79 degrees; then, the device or the computerized system may determine that the two properties are sufficiently close to each other, since, for example, the freshly-measured value (counter-clockwise rotation) is the same type of device property as the reference measurement (counter-clockwise rotation), and the currently-measured numerical value (79 degrees of rotation) is within K percent of the reference measurement value (85 degrees of rotation), such as, K may be configured as 5 percent or 10 percent of 16 percent or other suitable similarity level that allows some pre-defined level of difference while still enabling to detect similarity.” Paragraphs 0155-156. Currently captured user input properties are compared to a reference sample in order to confirm a user’s identity. Also see Paragraphs 0078-83: a user is authenticated when a match is made between a user-specific trait and the correlated motion data. Also see Paragraph 0092: subsequent data from user inputs are compared to a template model corresponding to a genuine user.)


Claims 6-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tea (EP 3,163,402 A1) in view of Turgeman (US 2017/0032114 A1) and further in view of Bradski (US 2016/0358181 A1) and Getz (US 2018/0275837 A1).

Regarding Claim 6, Tea in view of Turgeman and Bradski teaches all the limitations of claim 5, on which claim 6 depends.
Tea in view of Turgeman and Bradski does not teach wherein the selected button is validated by making a pre-defined acknowledging head gesture. 
However, Getz, which is directed to functions mapped to head gestures input using an augmented reality head mounted display (Figures 4-5), teaches wherein the selected button is validated by making a pre-defined acknowledging head gesture (“Each of the predefined discrete head movement positions may map one of a plurality of navigation actions for navigating through the GUI, for example… confirm selection, initiate an application function, return to a previous selection menu and/or the like.” Paragraph 0046. “One or more predefined discrete head movement positions may map selection confirmation of the action, operation and/or application function associated with the pointed control display object. For example, the predefined discrete head movement positions HMPN-4 (i.e. move from HMPN-0 to HMPN-4 and back to HMPN-0) and/or HMPN-5 (i.e. move from HMPN-0 to HMPN-5 and back to HMPN-0) may map the selection confirmation” Paragraph 0101. See Figure 5: each type of head movement maps to an action, such as a confirmation, in a virtual reality menu. It would have been obvious for one of the head gestures to correspond to a confirmation of each selection of a key of a password.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the entering of a password into a virtual reality keyboard taught by Tea in view of Turgeman and Bradski by incorporating the specific head gestures taught by Getz. It would have been further obvious for the biometric trait analysis taught by Turgeman to be performed during the head gesture. Such an implementation would avoid an erroneous input by requiring user confirmation. Furthermore, as suggested by Getz (Paragraph 0006), use of the head gestures would improve the accuracy of detecting the user inputs.

Regarding Claim 7, Tea in view of Turgeman, Bradski, and Getz further teaches wherein selection of the selected button is removed by making a pre-defined unselecting head gesture (Getz, “In another example, the control display object 310 may be associated with an action to return to an initial page of the GUI presentation, i.e. reset the GUI presentation to its initial settings” Paragraph 0077. It would have been obvious for a distinct head gesture (See Figure 5) to correspond to an unselecting, or resetting command.)

Regarding Claim 8, Tea in view of Turgeman, Bradski, and Getz further teaches wherein the biometric fingerprint is collected from the movements of the VR system as reflected in the pre-defined acknowledging head gesture and the pre-defined unselecting head gesture. (Turgeman, “Motion gesture sensor(s) 109 may comprise, for example, one or more sensors able to sense motion gesture(s) of the user of device… Correlator 131 may search for, or identify or determine, correlation among (a) acceleration data and/or gyroscope data, and (b) touch data and/or hovering data and/or motion gesture data. Trait extractor 132 may determine one or more user-specific traits or characteristics which may be, or may appear to be, unique to (or Getz, it would have been obvious for user-specific traits to be extracted during the movement of the HMD during a head gesture.)

Regarding Claim 9, Tea in view of Turgeman, Bradski, and Getz further teaches wherein collecting the biometric fingerprint comprises: measuring accelerations of the pre-defined acknowledging head gesture and the pre-defined unselecting head gesture; (Turgeman, “Correlator 131 may further detect correlations based on movement, spinning, rotation and/or acceleration of device 100, along one axis or two axes or three axes, that occur prior to or subsequent to a user gesture” Paragraph 0069. It would have been further obvious in view of Turgeman and Getz for the biometric fingerprint to be collected from acceleration data obtained from the confirming or deselecting head gestures since Turgeman teaches obtaining the user-specific trait from motion (i.e. acceleration) data.)
and normalizing the accelerations. (Turgeman, “may compare the currently-sensed parameters to one or more of… an average, or weighted average, or other statistical formula or function, or previously-captured changes in the geo-spatial properties of the electronic device during previous fingerprint-based authentication sessions” Paragraph 0153. See Figure 3: an average is taken across multiple samples of parameters related to user input, such as acceleration data.)

Tea in view of Turgeman and Bradski teaches all the limitations of claim 12, on which claim 16 depends.
Turgeman further teaches wherein the second factor of authentication collector is configured to collect the biometric fingerprint from the movements of the VR system (Turgeman, “Motion gesture sensor(s) 109 may comprise, for example, one or more sensors able to sense motion gesture(s) of the user of device… Correlator 131 may search for, or identify or determine, correlation among (a) acceleration data and/or gyroscope data, and (b) touch data and/or hovering data and/or motion gesture data. Trait extractor 132 may determine one or more user-specific traits or characteristics which may be, or may appear to be, unique to (or indicative of) a particular user” Paragraphs 0051-52. Motion of a user device is correlated with specific user traits in order to authenticate the user.)
Tea in view of Turgeman and Bradski does not teach collecting biometric fingerprints from the movements of the VR system as reflected in pre-defined head gestures.
However, Getz, which is directed to functions mapped to head gestures input using an augmented reality head mounted display (Figures 4-5), teaches movements of the VR system as reflected in pre-defined head gestures (“Each of the predefined discrete head movement positions may map one of a plurality of navigation actions for navigating through the GUI, for example… confirm selection, initiate an application function, return to a previous selection menu and/or the like.” Paragraph 0046. “One or more predefined discrete head movement positions may map selection confirmation of the action, operation and/or application function associated with the pointed control 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the entering of a password into a virtual reality keyboard taught by Tea in view of Turgeman and Bradski by incorporating the specific head gestures taught by Getz. It would have been further obvious for the biometric trait analysis taught by Turgeman to be performed during the head gesture. Such an implementation would avoid an erroneous input by requiring user confirmation. Furthermore, as suggested by Getz (Paragraph 0006), use of the head gestures would improve the accuracy of detecting the user inputs.

Regarding Claim 17, Tea in view of Turgeman, Bradski, and Getz further teaches wherein the second factor of authentication collector collects the biometric fingerprint by measuring accelerations of the pre-defined head gestures (Turgeman, “Correlator 131 may further detect correlations based on movement, spinning, rotation and/or acceleration of device 100, along one axis or two axes or three axes, that occur prior to or subsequent to a user gesture” Paragraph 0069. It would have been further obvious in view of Turgeman and Getz for the biometric fingerprint to be collected from 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scavezze (US 2014/0125574 A1) teaches authenticating a user based on specific eye movements around an AR environment in which a user gazes as specific objects in a sequence. (Abstract, Fig. 1)
Karmarkar (US 2015/0135309 A1) teaches authenticating a user based on a secret question and eye tracking data. (Abstract, Fig. 3)
Smith (US 2015/0137937 A1) teaches multifactor authorization in a game system with an imaging device in which a user is authenticated while performing a hand gesture. (¶ 29)
Ballard (US 2015/0153571 A1) teaches providing access to a resource based on tracking the head or eyes of a user entering a password. (Fig. 17, ¶ 262)
Lymberopoulos (US 2015/0213244 A1) teaches detecting multiple biometric features from a user as the user performs an authentication gesture in front of a display device. (Figs. 4, 19-20)
Raziel (US 2016/0350761 A1) teaches authenticating a user based on “behaviometrics” specific to a user, such as the user’s gait. (Abstract, ¶ 26)
Zhou (US 2017/0235462 A1) teaches selection operations in a virtual reality environment based on specific head gestures. (¶ 26, 63, 103)
Gordon (US 2017/0318019 A1) teaches authenticating a user based on the user’s gaze towards objects in a virtual or AR environment. (Abstract, Fig. 2)
Gordon (US 2017/0346817 A1) teaches authenticating a user based on a combination of the user’s gaze and a physiological response that match a preconfigured model. (Fig. 6)
Li (US 2018/0059813 A1) teaches a confirm operation in a VR user interface corresponding to a head bowed downwards. (¶ 36)
Tommy (US 2018/0109510 A1) teaches authenticating a user based on selection of three-dimensional graphical objects that comprise a password in a VR environment. (Fig. 2B)
Adams (US 2018/0157820 A1) teaches authenticating a user based on selection of numbers on a displayed virtual keypad in a VR environment. (Fig. 1, ¶ 52-53)
Tussy (US 2018/0181737 A1) teaches authenticating a user by analyzing images of facial features of a user as the user moves a device or their head that result in unique heat maps for identifying the user. (¶ 211)
Bapst (US 2020/0134145 A1) teaches biometric verification based on detecting a gait of a user using accelerometer measurements. (Figs. 7-8)
Derakhshani (US 2020/0110862 A1) teaches authenticating a user based on their passive eye movements when presented with certain visual stimuli. (¶ 15)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173